DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application on July 27, 2022 after final rejection of May 10, 2022. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on July 27, 2022 has been entered. The Office action on currently pending elected claims 1-2, 7-11, and 13 follows.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 7, 9-11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Linares (US 2018/0168068) in view of Carter et al. (EP 1258957) and Rivera et al. (EP 2385753).
Regarding claim 1, Linares discloses (Figs.1 and 3-10) an electrical apparatus (D and A in combination) fixed to a support rail (R; [0019]- the rail is a DIN, which will by definition have the same construction as that shown in figure 2 of Applicant’s figures in which it has a base part and an overhang portion that extends from an end of the base part) including a base part (base part of R) and an overhang portion (overhang portion of R) extending from an end (end of base part of R when overhang portion of R extends) of the base part, the electrical apparatus comprising: an electrical device (A) configured to generate heat when driven (A is a modular electrical unit, electronics generate heat); and a fan unit (1) including a fan (see Fig.7 below) configured to generate an air flow (see Fig.7 below); wherein the electrical device includes a case (casing of A) having a first recess (e of A), which is recessed in a direction (direction away from base part of R) away from the base part of the support rail, and in which the support rail is disposed (Par.0029 suggests that the electrical module A shown in figure 3 has a recess that is used to mount to the rail R), the fan unit includes a case (B as shown in Fig.1) having a second recess (e is provided in B), which is recessed in the direction away from the base part of the support rail (Figs.1 and 3: e of B is recessed away from the base of R), and in which the support rail is disposed (Par.0029, R is disposed in e of 1), the case of the fan unit includes a fourth opening (6) formed in a surface (f) in contact with a space (space outside D) outside the fan unit, a first space (space sandwiched between e of A and R) is sandwiched between the bottom surface of the first recess of the case of the electrical device and the base part of the support rail, a second space (space sandwiched between e of B and R) is sandwiched between the bottom surface of the second recess of the case of the fan unit and the base part of the support rail, the first space and the second space are continuous with each other (the spaces sandwiched between e of A and R and e of B and R are continuous with each other) and constitute an air flow path (see Fig.3-Linares and Fig.8 below, at least some of the air will enter the space sandwiched between e of A and R and e of B and R because the space does not have an air tight seal preventing the air circulating in E from entering the space) defined by the base part and the overhang portion of the support rail (the airflow path is defined by the base part of R and the overhang part of R) and extending linearly along a longitudinal direction (longitudinal direction as shown by the direction of the airflow path in Fig.3 below extends linearly) of the base part of the support rail  in a direction (direction between casing of A and B) between the case of the electrical device and the case of the fan unit, when the electrical device and the fan unit are fixed to the support rail (A and the fan unit are fixed to the support rail as shown in Fig.3) and the fan unit is driven (the fan is driven in order to circulate air through the device), air (air flowing through the air flow path) flows through the air flow path linearly from the first recess of the electrical device toward the second recess of the fan unit, or air (air flowing through the air flow path) flows through the air flow path linearly from the second recess of the fan unit toward the first recess of the electrical device (air flowing through the air flow path flows linearly from the location of the first recess of the electrical device toward the location of the second recess of the fan unit and vice versa because air passes by those two locations), and both ends (ends of the air flow path) of the air flow path in a direction (direction in which the airflow path extends) in which the air flow path extends are closed by at least one (side wall of A) of (a) the case of the electrical device, (b) the case of the fan unit, or (c) a closing member (see Fig.3-Linares below)1 configured to close the air flow path (the air flow path is closed by the indicated sides of E preventing it from extending further in the same direction).
Linares fails to explicitly disclose the case of the electrical device includes a first opening formed in a bottom surface of the first recess and a second opening formed in a surface in contact with a space outside the electrical device, and the case of the fan unit includes a third opening formed in a bottom surface of the second recess, and air flows through the air flow path linearly from the first opening of the electrical device toward the third opening of the fan unit, or air flows through the air flow path linearly from the third opening of the fan unit toward the first opening of the electrical device.
However, Carter teaches (Figs.2-3) the case (case of 2) of the module (2) includes an opening (see Fig.3-Carter below) formed in a bottom surface (see Fig.3-Carter below) of the recess (see Fig.3-Carter below).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize Carter to modify Linares such that the case of the electrical device has an opening formed in a bottom of the first recess to define a first opening and to modify the case of the fan unit such that it has an opening formed in a bottom surface of the second recess to define a third opening, and thus have air flow through the air flow path linearly from the first opening of the electrical device toward the third opening of the fan unit, or have air flow through the air flow path linearly from the third opening of the fan unit toward the first opening of the electrical device, as claimed, in order to provide more openings in the cases and thus allowing for increased cooling from the fan unit to the electrical device (i.e., increasing overall cooling volume).
However, the above combination would fail to teach:
A second opening formed in a surface in contact with a space outside the electrical device.
However, Rivera teaches (Figs. 1-3) the case (28) of the electrical device (Fig.1) includes a second opening (63) formed in a surface (53b and 54b) in contact with a space (space outside of 28) outside the electrical device (63 is formed on 53b and 54b in contact with a space outside of 28).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize Rivera to modify Linares in view of Carter such that the case of the electrical device has another opening that defines a second opening that is formed in a surface in contact with a space outside of the electrical device in order to provide more openings in the cases thus allowing for increased cooling from the fan unit to the electrical device (i.e., increasing overall cooling volume).

    PNG
    media_image1.png
    247
    267
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    335
    540
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    364
    390
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    408
    516
    media_image4.png
    Greyscale

Regarding claim 2, Linares discloses the closing member (see mapping above in claim 1) configured to close the air flow path (see mapping above in claim 1), wherein the closing member is fixed to an end face (face of A facing the closing member) of the electrical device or an end face (face of 1 facing the closing member) of the fan unit (the closing member is indirectly fixed to the end face of A or 1 through R because R has to be directly fixed to E since R cannot float inside E).
Regarding claim 7, Linares discloses the electrical device comprises a plurality (there is a plurality of A) of electrical devices, and the fan unit and the plurality of electrical devices are stacked (1 and the plurality of A are stacked together).
Regarding claim 9, Linares discloses (Figs.1 and 3-10) a control panel (Par.0034-0035, thermal sensors, humidity sensors, and means for automatically triggering the fan), comprising: an electrical apparatus (D and A in combination); a housing (E) in which the electrical apparatus is disposed; and a support rail (R; [0019]- the rail is a DIN, which will by definition have the same construction as that shown in figure 2 of Applicant’s figures in which it has a base part and an overhang portion that extends from an end of the base part) fixed to the housing (R is fixed to E because R cannot float inside E), wherein the support rail includes: a base part (base part of R); and an overhang portion (overhang portion of R) extending from an end (end of base part of R when overhang portion of R extends) of the base part, the electrical apparatus comprises: an electrical device (A) configured to generate heat when driven (A is a modular electrical unit, electronics generate heat); and a fan unit (1) including a fan (see Fig.7 above) configured to generate an air flow (see Fig.7 above), the electrical device includes a case (casing of A) having a first recess (e of A), which is recessed in a direction (direction away from base part of R) away from the base part of the support rail, and in which the support rail is disposed (Par.0029 suggests that the electrical module A shown in figure 3 has a recess that is used to mount to the rail R), the fan unit includes a case (B) having a second recess (e is provided in B), which is recessed in the direction away from the base part of the support rail (Figs.1 and 3: e of B is recessed away from the base of R), and in which the support rail is disposed (Par.0029, R is disposed in e of 1), and the case of the fan unit includes a fourth opening (6) formed in a surface (f) in contact with a space (space outside D) outside the fan unit, a first space (space sandwiched between e of A and R) is sandwiched between the bottom surface of the first recess of the case of the electrical device and the base part of the support rail, a second space (space sandwiched between e of B and R) is sandwiched between the bottom surface of the second recess of the case of the fan unit and the base part of the support rail, the first space and the second space are continuous with each other (the spaces sandwiched between e of A and R and e of B and R are continuous with each other) and constitute an air flow path (see Fig.3-Linares and Fig.8 above, at least some of the air will enter the space sandwiched between e of A and R and e of B and R because the space does not have an air tight seal preventing the air circulating in E from entering the space) defined by the base part and the overhang portion of the support rail (the airflow path is defined by the base part of R and the overhang part of R) and extending linearly along a longitudinal direction (longitudinal direction as shown by the direction of the airflow path in Fig.3 below extends linearly) of the base part of the support rail in a direction (direction between casing of A and B) between the case of the electrical device and the case of the fan unit, when the electrical device and the fan unit are fixed to the support rail (A and the fan unit are fixed to the support rail as shown in Fig.3) and the fan unit is driven (the fan unit is driven in order to circulate air through the device), air (the fan is driven in order to circulate air through the device) flows through the air flow path linearly from the first recess of the electrical device toward the second recess of the fan unit, or air (the fan is driven in order to circulate air through the device) flows through the air flow path linearly from the second recess of the fan unit toward the first recess of the electrical device (air flowing through the air flow path flows linearly from the location of the first recess of the electrical device toward the location of the second recess of the fan unit and vice versa because air passes by those two locations) and both ends (ends of the airflow path) of the air flow path in a direction (direction in which the airflow path extends) in which the air flow path extends are closed by at least one (side wall of A) of (a) the case of the electrical device, (b) the case of the fan unit, or (c) a closing member (see Fig.3-Linares above)2 configured to close the air flow path (the air flow path is closed by the indicated sides of E preventing it from extending further in the same direction).
Linares fails to explicitly disclose the case of the electrical device includes a first opening formed in a bottom surface of the first recess, and a second opening formed in a surface in contact with a space outside the electrical device, the case of the fan unit includes a third opening formed in a bottom surface of the second recess, and air flows through the air flow path linearly from the first opening of the electrical device toward the third opening of the fan unit, or air flows through the air flow path linearly from the third opening of the fan unit toward the first opening of the electrical device.
However, Carter teaches (Figs.2-3) the case (case of 2) of the module (2) includes an opening (see Fig.3-Carter above) formed in a bottom surface (see Fig.3-Carter above) of the recess (see Fig.3-Carter above).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize Carter to modify Linares such that the case of the electrical device has an opening formed in a bottom of the first recess to define a first opening and to modify the case of the fan unit such that it has an opening formed in a bottom surface of the second recess to define a third opening, and air flows through the air flow path linearly from the first opening of the electrical device toward the third opening of the fan unit, or air flows through the air flow path linearly from the third opening of the fan unit toward the first opening of the electrical device, as claimed, in order to provide more openings in the cases thus allowing for increased cooling from the fan unit to the electrical device (i.e., increasing overall cooling volume).
However, the above combination would fail to teach:
A second opening formed in a surface in contact with a space outside the electrical device.
However, Rivera teaches (Figs. 1-3) the case (28) of the electrical device (Fig.1) includes a second opening (63) formed in a surface (53b and 54b) in contact with a space (space outside of 28) outside the electrical device (63 is formed on 53b and 54b in contact with a space outside of 28).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize Rivera to modify Linares in view of Carter such that the case of the electrical device has another opening that defines a second opening that is formed in a surface in contact with a space outside of the electrical device in order to provide more openings in the cases thus allowing for increased cooling from the fan unit to the electrical device (i.e., increasing overall cooling volume).
Regarding claim 10, Linares teaches the support rail is fixed to the housing so as to extend vertically (when looking at Fig.3 from the view shown below in Fig.3, R is fixed to the housing so as to extend vertically).

    PNG
    media_image5.png
    392
    339
    media_image5.png
    Greyscale

Regarding claims 11 and 13, Linares teaches the bottom surface of at least one of the first recess or the second recess is in contact with the overhang portion of the support rail (Fig.3: in the connected state of the electrical device and fan unit, the first recess and second recess have to be in contact with the overhang portion of the support rail in order to reliably hold the electrical device and fan unit to the rail).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Linares, Carter, and Rivera as applied to claim 7 above, and further in view of Singh (US Patent 10,499,525).
Regarding claim 8, Linares in view of Carter and Rivera fails to explicitly disclose the fan unit is disposed between the plurality of electrical devices.
However, Singh teaches (Fig.5) the fan unit (504) is disposed between (Fig.5 shows 504 disposed between electrical devices) the plurality of electrical devices (modules shown in Fig.5 excluding 504).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize Singh to modify Linares in view of Carter and Rivera such that the fan unit is disposed between the plurality of electrical devices in order to allow for increasing cooling performance by placing the fan unit in a more central location between the electrical devices so that the circulating air has less distance to travel when transferring heat.
Response to Arguments
Applicant's arguments filed July 27, 2022 have been considered, but notes that Applicant’s arguments are directed to the claims as amended, and are thus moot since the rejection has been modified to meet the limitations of the amended claims (see rejection above).
However, regarding Applicant’s argument that “the Office fails to specify the claimed features of “a first space” and “a second space”, which “constitute an air flow path when the electrical device and the fan unit are fixed to the support rail””, the Office respectfully disagrees and directs Applicant’s attention back to claim 1 where “a first space” is specified as the space sandwiched between e of A and R, “a second space” is specified as the space sandwiched between e of B and R, and “an air flow path” is specified as shown in claim 1 above and Figs.3 and 8 above in claim 1 (Note: B is the case of the fan unit as shown in Fig.1). Furthermore, the Office agrees with Applicant’s argument that “air may flow anywhere in the container box E which is not sealed”; however, the broadest reasonable interpretation of the air flow path does not limit the air flow path to including the air flowing everywhere. Therefore, the single air flow path of Linares as shown above in Fig.3 in claim 1 above does discloses the air flow path, as claimed.
Regarding Applicant’s argument that “the airflow path of Linares alleged by the Office is not defined by the base part and the overhang portion of the support rail and does not extend in the longitudinal direction of the base part of the support rail R”, the Office respectfully disagrees because Applicant’s arguments are believed to be conclusory, and further directs Applicant’s attention back to the Linares reference because the airflow path is defined by the base part and the overhang portion as described above in claim 1 and the airflow path does extend in the longitudinal direction of the base part of the support rail R as shown in Fig.3 in claim 1 above.
For the reasons provided above, it is believed that the Linares reference in view of the Carter reference and the Rivera reference does teach the aforementioned limitations of claims 1 and 9.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER RYAN HORTON whose telephone number is (571)272-3462. The examiner can normally be reached Monday - Friday 7:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571) 272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.R.H./            Examiner, Art Unit 2835                                                                                                                                                                                            
/STEPHEN S SUL/            Primary Examiner, Art Unit 2835                                                                                                                                                                                            


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Examiner’s Note: the broadest reasonable interpretation for the term “member” encompasses “portion” or “piece”, and thus allowing portions of the housing “E” to be the claimed closing member. (https://www.thesaurus.com/browse/member)
        2 Examiner’s Note: the broadest reasonable interpretation for the term “member” encompasses “portion” or “piece”, and thus allowing portions of the housing “E” to be the claimed closing member. (https://www.thesaurus.com/browse/member)